Citation Nr: 1415490	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-49 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2013 the Board granted reopening of the claim for service connection for a right foot disability, and remanded the reopened claim for additional development.  

The Veteran requested a hearing before the Board in his December 2010 VA Form 9.  The RO scheduled that hearing for June 2013, but the Veteran withdrew the hearing request prior to that scheduled hearing date.  

This is a paperless appeal in which the record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

In March 2014 correspondence, the Veteran indicated that he desired to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the Veteran have been met. 38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement signed in March 2014, the Veteran indicated that he wished to withdraw his appeal with respect to the issue at hand.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Accordingly, the appeal must be dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


